DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/161,333 filed on November 1, 2021.  Claims 1, 2, 4 to 15, and 19 are currently pending with the application.

Claim Objections
Claims 1, 5 to 12, 15, and 19 are objected to because of the following informalities:  
Claim 1 reads “the first and second queries” in line 22, and “the first and the second pairing” in page 3, lines 6 and 12, which contain typographical errors, and should read “the first and the second queries”, and “the first and the second pairings”, respectively.  
Claim 5 reads “the additional pivot word” in line 4, which contains a typographical error, and should read “the at least one additional pivot word”, for purposes of clarity.  
Claim 6 reads “receiving an evidence passage in response to the query” in line 3, and “the received evidence passage with the reversed polar question” in line 4.  In view of amendments to claim 1, Examiner suggests to modify the language of these limitations in order to maintain clarity throughout the claims, as “receiving a third evidence passage in response to the querying the text corpus using the at least one term in the at least one reversed polar question”, and “associating the third evidence passage with the at least one reversed polar question”, respectively, or similar language.  
third evidence passage”, or similar language.  
Claim 10 reads “receiving a candidate answer in response to querying a text corpus” in line 5, “the reversed polar question” in line 5, “a text corpus” in line 7, “in response to the query” in line 8, and “to the candidate answer and the additional candidate answer” in line 9.  In view of amendments to claim 1, Examiner suggests to modify the language of these limitations in order to maintain clarity throughout the claims, and to correct typographical errors, as “receiving a third candidate answer in response to querying the text corpus”, “the at least one reversed polar question”, “the text corpus”, “in response to the querying the text corpus using the at least one term in the additional reversed polar question”, and “to the third candidate answer and to the additional candidate answer”, respectively, or similar language.  
Claim 11 reads “the candidate answer” in line 2.  In view of amendments to claim 1, Examiner suggests to modify the language of this limitation in order to maintain clarity throughout the claims, as “the third candidate answer”, or similar language.  
Claim 12 reads “the additional polar question” in line 4, which contains a typographical error, and should read, “the additional reversed polar question”.  
Claim 15 reads “a corresponding lexical substitute” in line 2, which contains a typographical error, and should read, “a lexical substitute”.  Claim 15 further reads “generating a plurality of reversed polar questions by replacing at least one candidate pivot word with a lexical substitute word” in page 6, line 1. Claim 15 depends on claim 1, and claim 1 contains a previous recitation of “a lexical substitute” in line 4, however, the creation of a plurality of reversed polar questions in claim 15 is based on replacing at least one candidate pivot word with a corresponding or alternate corresponding lexical substitute word”, or similar language (i.e., alternate lexical substitute words).  Claim 15 reads “based on the query”, in line 5, which for purposes of clarity, should read “based on the querying the text corpus using the polar question and the plurality of reversed polar questions”, or similar language.  Claim 15, line 8 reads “sets of the polarity values of the plurality of evidence passages relative to the polarity values of the polar question and the plurality of reversed polar questions”, which contains typographical errors, and should read “sets of polarity values of the plurality of evidence passages relative to the polarity value of the polar question and polarity values of the plurality of reversed polar questions”.
Claim 19 reads “the nodes and edges” in line 7, and should read “the nodes and the edges”, in order to maintain clarity.
Claim 19 introduces a selection of “at least one pivot word in the polar question”, based on the generation of a predicate-argument structure (PAS), for further replacement with “a lexical substitute”, in line 8. Claim 19 depends on claim 1, and claim 1 contains a previous recitation of “at least one pivot word” and “a lexical substitute” in line 4, however, the selection of the “at least one pivot word” in claim 1 is based on an analysis of a degree of oppositeness, and therefore, the “at least one pivot word” and “a lexical substitute” in claim 19 are second and distinct elements from those recited in claim 1. (See Specification Paras [0073], [0079]).  For purposes of clarity, Examiner suggests to modify the language in claim 19, line 8 as “selecting, by the processor, at least a second pivot word in the polar question for replacement with a second lexical substitute word”, and claim 1, line 4 as “selecting, by the processor, at least a first pivot word in the polar question for first lexical substitute word”, or similar language, respectively, as well as in further mentions of such elements throughout the claims.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 to 15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites identifying an electronic text, selecting a pivot word, generating a reversed polar question, and generating an answer, comprising creating pairings, generating candidate answers, scoring the pairings, synthesizing the scores by applying weights, and ranking the scores.  
The limitation of identifying an electronic text, which specifically recites “identifying an electronic text as a polar question having a polarity value”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using machine learning in a computing system” language, “identifying”, in the context of this claim encompasses the user mentally determining a text having a polarity value, by identifying words that have antonyms, where the recited polarity value is nothing more than the actual text that the pivot word and the substitute word takes on, as paragraph [0128] of the specification indicates, i.e., the word “high” is the polar value of the input text, and therefore, the polarity value is not even a numerical value that involves any complex calculation, hence can be 
Continuing with the analysis, the limitation of generating a reversed polar question, which specifically recites “generating at least one reversed polar question by replacing the selected at least one pivot word with the lexical substitute word, wherein a polarity value of the at least one reversed polar question is opposite to the polarity value of the polar question”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using machine learning in a computing system” language, “generating”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, creating a reversed question by replacing the pivot word selected in the 
Similarly, the limitation of generating candidate answers, which specifically recites “generating a first candidate answer for the polar question based on the first evidence passage and generating a second candidate answer for the at least one reversed polar question based on the second evidence passage”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but 
Similarly, the limitation of synthesizing the scores, which specifically recites “synthesizing the vector of context-dependent scores for the first pairing and the vector of context-dependent scores for the second pairing into respective confidence scores for the first and the second pairings by applying weights to scores of the vectors, wherein the respective confidence scores for the first and the second pairing are associated with the first and the second candidate answer, respectively, and indicate a level of confidence that a candidate answer is correct for an input question”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using machine learning in a computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using machine learning in a computing system” language, “synthesizing”, in the context of this claim encompasses the user mentally, or 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “using machine learning in a computing system”, “performing a first query in a database based on the polar question and a second query in the database based on the at least one reversed polar question, wherein the first and second queries are generated in a structured query language”, “retrieving at least a first evidence passage in response to the first query and at least a second evidence passage in response to the second query”, and “returning a ranked listing of candidate answers via a graphical user interface”.  The machine learning in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation “performing a first query in a database based on the See MPEP 2106.05(f)).  The limitation “retrieving at least a first evidence passage in response to the first query and at least a second evidence passage in response to the second query”, amount to data-gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitation “returning a ranked listing of candidate answers via a graphical user interface”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, transmitting, and data-presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claims are not patent eligible.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “generating an additional reversed polar question by replacing the selected at least one pivot word with another lexical substitute word”, which further elaborates on the abstract idea, and is similar to the generating a reversed polar question limitation discussed in the rejections of claim 1 above, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “selecting at least one additional pivot word in the polar question for replacement with a corresponding lexical substitute word; and generating an additional reversed polar question by replacing the additional pivot word with the corresponding lexical substitute word”, which further elaborates on the abstract idea, and similarly to the selecting and generating limitations discussed in the rejections of claim 1 above, can be performed in the human mind, therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “querying a text corpus using at least one term in the at least one reversed polar question; receiving an evidence passage in response to the query; and associating the received evidence passage with the reversed See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, these additional limitations do not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “providing the at least one reversed polar question and the evidence passage to a processing stage in a natural language processing pipeline”, which is equivalent to merely saying “applying it”, and amounts to no more than mere instructions to apply the judicial exception using a general purpose computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Claim 8 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “assigning a score to the evidence passage based on the passage meeting a set of query criteria”, which further elaborates on the abstract idea, and therefore does not meaningfully limits the claim.

Claim 10 is dependent on claim 8 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “selecting an additional pivot word in the polar question; substituting the additional pivot word with the lexical substitute word to generate an additional reversed polar question; receiving a candidate answer in response to querying a text corpus, wherein one or more query terms used in the querying are selected based at least on the reversed polar question; querying a text corpus using at least one term in the additional reversed polar question; receiving an additional candidate answer in response to the query; and assigning a score to the candidate answer and the additional candidate answer”. The selecting, substituting, and assigning limitations are mental processes, and are further elaborating on the abstract idea.  The querying limitation, which is similar to the performing the queries limitations discussed in the rejections of claim 1 above, is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer.  Finally, the receiving limitations amount to data-gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore, these additional limitations do not amount to significantly more than the abstract idea.
Claim 11 is dependent on claim 10 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “generating an answer based on comparing the assigned score of the candidate answer to the assigned score of the additional candidate answer”, which further elaborates on the abstract idea, and does not amount to significantly more.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 1.  Therefore, claim 12 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “processing a plurality of pairs of a question and an answer using a merging and ranking stage of a natural language processing pipeline, wherein the plurality of pairs comprise at least one of the polar question and the additional polar question”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer, therefore, does not amount to significantly more than the abstract idea.
Claim 13 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 13 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “at least one definition associated with the at least one pivot word is defined to be an opposite of at least one definition associated with the lexical substitute word”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 14 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 14 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the polarity value of the polar question corresponds to at least one of a yes or no answer”, which further elaborates on the abstract idea by further defining the polarity value of a polar question, and therefore, does not amount to significantly more.
See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore, these additional limitations do not amount to significantly more than the abstract idea.

Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1, 2, 4 to 15, and 19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
The following is in response to arguments filed on November 1, 2021.  Applicant’s arguments have been carefully and respectfully considered.
 
Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
In regards to claim 1, Applicant argues that “a claim to a specific data encryption method for computer communication where the claim involved a several-step manipulation of data and contained limitations that minimized concerns of excessive breadth (TQP Development, LLC v. Intuit Inc.)” which do not recite a mental process, “is analogous to the claimed features herein, because independent claim 1 has been amended to recite limitations that includes several-step manipulation of data that cannot practically be performed in the human mind”, and further, that “since there is no analogous case law to the contrary described in the Office Action, the claims must be found eligible under 35 USC § 101”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the claims in TQP Development, LLC v. Intuit Inc. are not similar to the claims of the instant application, hence, the rationale applied to TQP Development does not apply to the instant claims.  The claims as presently presented do not require the data manipulation and transformation necessary for the data encryption as required by the claims in TQP Development, and therefore, Examiner respectfully submits that it is not clear which steps in claim 1 the preceding argument is referring to, that include data manipulation steps and that cannot practically be performed in the human mind.  Claim 1, as further described in the 101 rejections above, has been determined to be directed to an abstract idea without significantly more.  Furthermore, Examiner respectfully points See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc, 654 F.3d 1366, 1372-73 (Fed. Cir. 2011)). After analyzing the claims, it has been determined that the claims recite limitations that fall within the “Mental Processes” grouping of abstract ideas, and therefore, the claims recite an abstract idea.
In regards to claim 1, Applicant argues that “claim 1, as amended, integrates any alleged judicial exception into a practical application; particularly claim 1 provides at least one practical integration such as “... returning... a ranked listing of candidate answers via a graphical user interface””, and more specifically, that “this additional element, along with the other the claimed elements, when viewed as a whole, are directed to a particular improvement in natural language processing analysis by detecting polar shifts between a given text and reference texts and thereby allowing for exclusion from consideration or limitation of influence of reference texts that, while sharing certain properties with the given text, are nevertheless polar variants to the given text, thus integrating any allegedly abstract idea into a practical application”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as further described in the 101 rejections above, the additional element “returning... a ranked listing of candidate answers via a graphical user interface”, amounts to data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Therefore, this additional element does not amount to significantly more than the abstract idea.
	Moreover, Examiner respectfully submits that it is still not apparent from the claims as presently presented, how the claim language correlates with the mentioned improvements, nor is it clear what are the improvements being provided by the claimed language.  In other words, it is not clear how “detecting shifts between a given text and reference texts and thereby allowing for exclusion from consideration or limitation of influence of reference texts that, while sharing certain properties with the given text, are nevertheless polar variants to the given text” improves the function of a computer or how it provides an improvement to other technology or technical field.  Examiner respectfully points out that an improvement in the judicial exception itself is not an improvement in technology. Although the claims as presently presented appear to improve the analysis when processing natural language questions, it is not clear how they improve computers or technology.  Therefore, the claims are directed to an abstract idea within the “Mental Processes” grouping of abstract ideas.
Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, and are persuasive.  In view of Applicant’s arguments, and in view of the claims amendments, rejections under 35 USC § 103 are hereby withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169